                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

INTERNATIONAL IP HOLDINGS,
LLC, a Michigan limited liability
 company, and INNOVATION
VENTURES, LLC, a Michigan limited
 liability company,

                   Plaintiffs,              CASE NO. 19-11716
                                            HON. DENISE PAGE HOOD
v.

VITAMIN ENERGY, LLC, a Delaware
limited liability company,

                   Defendant.
                                            /


     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
                  PROTECTIVE ORDER [#18]

      This matter comes before the Court on Defendant Vitamin Energy, LLC’s

(“Defendant”) Emergency Motion for Protective Order and Motion for Stay, filed

on November 21, 2019. [ECF No. 18] Defendant filed its Motion for Judgment on

the Pleadings on November 7, 2019, and the Court will hear oral arguments on that

motion on January 15, 2020. Plaintiffs International IP Holdings, LLC

(“International IP Holdings”) and Innovation Ventures, LLC (“Innovation

Ventures”) (collectively “Plaintiffs”) filed a Complaint on June 10, 2019 [ECF No.

1]. On November 27, 2019, Plaintiff filed a Motion for Leave to File Amended

                                        1
Complaint. [ECF No. 19] The Court will also hear arguments on Plaintiff’s Motion

for Leave to File Amended Complaint on January 15, 2020.

      On November 18, 2019, the Court entered a Scheduling Order setting a

deadline for initial disclosures of December 2, 2019 and a discovery deadline of

June 1, 2020. [ECF No. 17] Defendant promptly filed the instant motion, which

seeks to stay all discovery pending the Court’s ruling on Defendant’s Motion for

Judgment on the Pleadings. [ECF No. 14]

      The Court has “broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.” Hahn v. Star

Bank, 190 F.3d 708, 719 (6th Cir. 1999) (citing Landis v. North Am. Co., 299 U.S.

248, 254-55 (1936)). If resolved in Defendant’s favor, Defendant’s Motion for

Judgment on the Pleadings would dismiss the Complaint on the merits. Defendant

is also unaware of Plaintiffs’ amended claims, which will only be known following

the Court’s hearing on the matter. Because of Defendant’s pending Motion for

Judgment on the Pleadings and Plaintiffs’ Motion for Leave to File an Amended

Complaint, Plaintiffs are unable to show they would be substantially prejudiced if

Defendant’s Motion is granted. Cochran v. United Parcel Serv., Inc., 137 F. App’x

768, 772 (6th Cir. 2005). The Court GRANTS Defendant’s Motion and shall stay

all discovery pending the Court’s ruling on both Defendant’s Motion for Judgment

on the Pleadings and Plaintiffs’ Motion for Leave to File an Amended Complaint.


                                         2
     For the reasons set forth above,

     IT IS HEREBY ORDERED that Defendant’s Emergency Motion for

Protective Order is GRANTED.



                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
DATED: December 20, 2019                    Chief United States District Judge




                                        3
